IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                 :     NO. 825
                                       :
         ORDER REGARDING RULE          :     SUPREME COURT RULES
         322 OF THE PENNSYLVANIA       :
         BAR ADMISSION RULES           :     DOCKET
                                       :




                                      ORDER


PER CURIAM

       AND NOW, this 13th day of February, 2020, IT IS ORDERED that the Court’s order
dated January 15, 2020, amending Rule 322 of the Pennsylvania Rules of Bar Admission,
is stayed pending further order of the Court.